                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No . 4 : 11 - CR - 50 - lH
                                 No . 4 : 16 - CV - 170-H

    KENNETH FUQUAN ARTIS ,
         Petitioner ,
                                                                          ORDER
         v.

    UNITED STATES OF AMERICA ,
         Respondent .

        This matter           is before       the    court   on petitioner ' s       motion to

vacate under 2 8 U. S . C . § 2255 ,                [DE #66) , and motion for extension

of time to file supplemental briefing ,                      [DE #79) .

                                          BACKGROUND

        On January 4 ,         2012 , pursuant to a signed Memorandum of Plea

Agreement , petitioner pled guilty to interference with commerce by

robbery , in violation of 18 U. S . C . § 1951 (Counts One , Three , Five ,

and Seven ) and using and carrying a firearm during and in relation

to a crime of violence ,               in violation of 18 U. S . C .        §   924 (c) (1) (A)

(Count Two ).          Petitioner was sentenced by this court to a tota l

term of imprisonment of 228 months on May 9 , 2012 .                        Petitioner did

not appeal .

         Petitioner filed         a    motion to vacate pursuant                to   28   U. S . C .

§    2255 ,   [DE    #47) ,    which    was    dismissed .       [DE   #64) .        Petitioner

obtained permission from the Fourth Circuit to file a successive

§ 2255 motion .          [DE #68 ).       On June 27 , 2016 , petitioner filed the
instant motion to vacate pursuant to 28 U . S . C .                                   §   2255 ,    [ DE #66 ],

arguing that Hobbs Act Robbery , i n violation o f 18 U. S . C . § 1951 ,

no    longer     qualifies         as    a    crime           of    violence              to    support         his

conviction under 18 U. S . C . § 924(c) in light of the Supreme Court ' s

decision in Johnson v . United States , 135 S . Ct . 2551                                         (2015)    1



                                    COURT'S DISCUSSION

        The Supreme Court recently invalidated the residual clause of

the crime of violence definition under 18 U . S . C .                                     §    924 (c) (3) (B) .

United States           v.   Davis ,    139   S.       Ct .    2319 ,    2323 - 24             (2019) .         The

precise question remaining before the court is whether Hobbs Act

Robbery is a crime of violence under the force clause of 18 U. S . C .

§    924 (c) (3) (A )        The   Fourth        Circuit           has   recently              decided      this

issue .     United States v . Mathis , 93 2 F . 3d 242 , 266 (4th Cir . 2019)

( "Accordingly ,        we conclude that Hobbs Act robbery constitutes a

crime      of   violence      under     the      force        clause        of    Section           924 (c) . " )

(citing United States v . Garcia - Ortiz , 904 F . 3d 102 , 109 (1st Cir .

201 8) ;    United States          v.   Hill ,     890        F . 3d 51 ,        60       (2d Cir .       2018) ;

United States v . Rivera , 847 F . 3d 847 , 849                          (7th Cir . 2017) ; In re

Fleur ,    824 F . 3d 1337 , 1340-41             (11th Cir . 2016)) .




1 In the Johnson d eci s ion , the Sup r e me Court of t h e Unite d States i nvali da te d
the residual cla u se foun d i n 1 8 U. S . C . § 92 4 (e)(2)(B)( i i)       ( " Ar med Ca r ee r
Criminal Act " or " ACCA" ) .    Johnson , 1 35 S . Ct . at 2557 .       In Welch v . Un it e d
States , 136 S . Ct . 1257 , 1265 (2016) , t he Supr eme Co u rt hel d the r u l e pronounced
in Johnson is r et r oactive l y applicable on col la t e r a l r eview . Howe ver , John s o n
does not afford rel i ef to petitioner a s he wa s not sent e nc e d under the ACCA .



                                                   2
        Therefore ,       in light of Math i s , defendant ' s claim is without

merit .

                                         CONCLUSION


         For the foregoing reasons , petitioner ' s motion ,                    [DE #66] , is

DENIED .         Petitioner ' s motion to extend time to file supplemental

briefing ,        [DE #79] , is DENIED AS MOOT .            Th e clerk is directed to

close this case .

        A certificate           of   appealabili ty     shall      not   issue     absent     "a

substantial showing of the denia l of a constitutional right ."                               28

U. S . C .   §    2253(c) (2)        A petitioner      satisfies         this   standard by

demonstrating            that    reasonable       jurists       would       find       that   an

assessment of t h e const i tutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .         Miller - El v . Cockrell ,        537 U. S .    322 ,   336 - 38    (2003) ;

Slack v . McDaniel , 529 U. S . 473 , 484 (2000) ; Rose v . Lee , 252 F . 3d

676 , 683 (4th Ci r . 2001) .           A reasonable j urist wo u ld not find this

court ' s        dismissal      of   Petitioner ' s     §   2255     Motion        debatable.

Therefore , a Certificate of Appealabili t y is DEN I ED .
                      ~
        This     J__l_   day of September 20


                                      MALCOLM J
                                                                es District Judge
At Greenville , NC
#35




                                              3
